DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
The foreign priority document No. 2019101188612 filed on February 15, 2019 in China has been received and it is acknowledged.
For the clarity of record, the examiner would like to note that the limitation “the humic acid-based substance comprises a humic acid, an ulmic acid, and a fulvic acid” in claim 4 is interpreted as “the humic acid-based substance is at least one selected from the group consisting of humic acid, an ulmic acid, and a fulvic acid” (see Examples 6-9 in the specification of the instant application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the negative electrode active substance" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (WO 2018/225539, with citations from the English equivalent US 2020/0136145).
With regard to claims 1 and 4, Ohta et al. teach humic acid as additive for a slurry for a non-aqueous battery negative electrode (Example 23 in par.0173 and par.0102). The non-aqueous battery may be a lithium ion battery (par.0003).

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonehara et al. (JP 2013-149416, with attached machine translation).
With regard to claims 1 and 4, Yonehara et al. teach a negative electrode composition for a lithium ion battery, said composition comprising humic acid as dispersing aid (abstract and Example 1 in par.0073).
With regard to claim 8, Yonehara et al. teach a slurry for a negative electrode composition for a lithium ion battery , the slurry comprising a negative electrode material, a conductive assistant, a binder, CMC (carboxymethyl cellulose), and humic acid as dispersing aid (abstract and Example 1 in par.0073).
CMC (carboxymethyl cellulose) meets the limitations for “a thickener” in claim 8 (see definition in Example 3, par.0049 of the specification of the instant application).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (CN 102938473, with attached machine translation).
With regard to claims 1-4, Hong et al. teach a negative electrode comprising as additives sodium lignosulfonate and humic acid (abstract and Embodiment 1 on page 4 of the attached translation).
Sodium lignosulfonate meets the limitations for a “lignin-based substance” in claim 1.
Sodium lignosulfonate meets the limitations for a lignin-based substance comprising Na+ ions and sulfonic acid groups in claim 2, and the limitations of claim 3.
Humic acid meets the limitations of claim 4.
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The limitations of claim 1 “for a lithium ion secondary battery” is merely an intended use and adds no patentable weight to the claim.
Therefore, the negative electrode additive of Hong et al. meets the limitations of claims 1-4.
With regard to claim 5, the negative electrode of Hong et al. comprises the combination of sodium lignosulfonate and humic acid in an amount of 0.3wt% based on 
With regard to claims 6 and 7, Hong et al. teach a combination of sodium lignosulfonate and humic acid in a weight ratio of 33.55 : 66.44 (see Embodiment 1 on page 4 of the attached translation). This ratio is within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (WO 2018/225539, with citations from the English equivalent US 2020/0136145).
With regard to claim 5, Ohta et al. teach the negative electrode additive of claim 1 (see paragraph 8 above). 
In Example 23, the amount of humic acid is 0.01wt% based on the total amount of components (A) and (B) of the binder composition (par.0173), and the binder is included in the negative electrode composition in an amount of 3.125wt% based on the total amount of negative electrode active substance (see par.0102).The amount of humic acid is not within the claimed range.
However, Ohta et al. teach that humic acid is used as compound (C) (par.0042, par.0044), and a compound (C) may be included in the binder composition in an amount 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include humic acid in an amount of up to 10wt% based on the total amount of components (A) and (B) of the binder composition of Ohta et al.
A negative electrode composition comprises humic acid in an amount of 0.3wt% based on the total amount of negative electrode active substance when the humic acid is 10wt% based on the total amount of components (A) and (B) of the binder composition.
With regard to claims 8 and 10, Ohta et al. teach a slurry for a negative electrode, the slurry comprising artificial graphite, a binder which includes humic acid, and an electroconductive auxiliary agent (par.0102 and Example 23 in par.0173).
Artificial graphite meets the limitations for “negative electrode active substance” in claim 8, and the limitations for “graphite” in claim 10.
Example 23 of Ohta et al. does not show a thickener in the slurry.
However, Ohta et al. teach that a thickening agent may be further added to the slurry composition (par.0061-0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a thickening agent in the slurry for a negative electrode of Ohta et al.
With regard to claim 9, the slurry for a negative electrode of Example 23 of Ohta et al. comprises 96wt% of artificial graphite (negative electrode active material), 3wt% of 
The amount of binder and electroconductive auxiliary agent are within the claimed ranges.
In Example 23, the amount of humic acid is 0.01wt% based on the total amount of components (A) and (B) of the binder composition (par.0173), and the binder is included in the negative electrode composition in an amount of 3.125wt% based on the total amount of negative electrode active substance (see par.0102).The amount of humic acid is not within the claimed range.
However, Ohta et al. teach that humic acid is used as compound (C) (par.0042, par.0044), and a compound (C) may be included in the binder composition in an amount of 0.05-10wt% based on the total amount of components (A) and (B) of the binder (par.0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include humic acid in an amount of up to 10wt% based on the total amount of components (A) and (B) of the binder composition of Ohta et al.
A negative electrode composition comprises humic acid in an amount of 0.3wt% based on the total amount of negative electrode active substance when the humic acid is 10wt% based on the total amount of components (A) and (B) of the binder composition.
The amount of binder in Example 23 of Ohta et al. is slightly above the claimed range.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a thickening agent in an amount of 0.1-4wt% based on 100 parts of electrode active material in the slurry for a negative electrode of Ohta et al.
The binder content would be expected to be within the claimed range when a thickening agents is included in the slurry.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (WO 2018/225539, with citations from the English equivalent US 2020/0136145) in view of Hashisaka et al. (JP 10-064546, with attached machine translation).
With regard to claims 11 and 13, Ohta et al. teach a slurry for a negative electrode, the slurry comprising artificial graphite, a binder which includes humic acid, and an electroconductive auxiliary agent (par.0102 and Example 23 in par.0173).
The negative electrode is used in a non-aqueous battery and the non-aqueous battery may be a lithium ion battery (abstract, par.0003).
Ohta et al. further teach that a thickening agent may be further added to the slurry composition (par.0061-0062).
Artificial graphite meets the limitations for “negative electrode active substance” in claim 11, and the limitations for “graphite” in claim 13.
Ohta et al. fail to teach that the slurry comprises a lignin-based substance.

The electrode slurry further comprises a carbonaceous material as active material (par.0015), a thickener, a binder (par.0020), and conductive materials (par.0022).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include lignin and/or a lignin derivative in the negative electrode of Ohta et al, in order to obtain a negative electrode with improved piercing resistance.
Ohta et al. teach that humic acid is used as compound (C) (par.par.0042, par.0044), a compound (C) may be included in the binder composition in an amount of 0.05-10wt% based on the total amount of components (A) and (B) of the binder (par.0050), and the binder represents 0.1-15wt% based on the total amount of electrode active material (par.0055). If the amount of compound (C) is too low, the slurry stability cannot be obtained and if it is too large, electrical resistance may be generated (par.0050).
Hashisaka et al. teach that the electrode for a secondary battery may comprise 0.1-30wt% of lignin and/or lignin derivative and 70-99wt% of an electrode active material (claims 10-11, and par.0015). If the amount of lignin and/or lignin derivative is too low, the effect of safety improving is poor and if it is too high, the battery capacity tends to decrease (par.0014).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation)
With regard to claim 12, Ohta et al. teach that the slurry may comprise the binder in an amount of 0.1-15wt% based on the total amount of electrode active material (par.0055), a thickening agent in an amount of 0.1-4wt% % based on the total amount of electrode active material (par.0062), and an auxiliary electroconductive agent in an amount of 0.1-10wt% based on the total amount of electrode active material (par.0063).
Therefore, it would be expected that the amounts of electrode active material, binder, thickener, and auxiliary electroconductive agent are within the claimed ranges.
Ohta et al. teach that humic acid is used as compound (C) (par.par.0042, par.0044), a compound (C) may be included in the binder composition in an amount of 0.05-10wt% based on the total amount of components (A) and (B) of the binder (par.0050), and the binder represents 0.1-15wt% based on the total amount of electrode active material (par.0055). If the amount of compound (C) is too low, the slurry stability cannot be obtained and if it is too large, electrical resistance may be generated (par.0050).
Hashisaka et al. teach that the electrode for a secondary battery may comprise 0.1-30wt% of lignin and/or lignin derivative and 70-99wt% of an electrode active 
It would be expected that the amount of humic acid and lignin and/or lignin derivative in the slurry of Ohta modified by Hashisaka overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ANCA EOFF/Primary Examiner, Art Unit 1722